                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF LOUISIANA
                               LAKE CHARLES DIVISION


UNITED STATES OF AMERICA                            CASE NO. 2:15-CR-00018-03

VERSUS                                              JUDGE JAMES D. CAIN, JR.

RAFAEL VELASCO (03)                                 MAGISTRATE JUDGE KAY

                                 MEMORANDUM ORDER

           Before the Court is a “Motion for Compassionate Release Under the First Step Act”

(Doc. #139) wherein Defendant Rafael Velasco moves for early release due to certain

medical conditions he alleges makes him particularly vulnerable to becoming seriously ill

should he contract COVID-19 in prison.

           The Government opposes the motion because the Bureau of Prisons medical records

reflect that Velasco has been fully vaccinated against COVID-19, and Velasco has not

established an extraordinary and compelling reason for release under 18 U.S.C. §

3582(c)(1)(A). Additionally, the Government maintains that the 18 U.S.C. § 3553(a)

factors weigh against any reduction in sentence in this case.

                                      INTRODUCTION

           In February 2015, Velasco was charged with committing an assault resulting in

serious bodily harm;1 In May 2015, a superseding indictment was filed charging Velasco

with committing an assault resulting in serious bodily injury. Velasco plead “not guilty”




1
    PSR, ¶ 1.
to both the original indictment and the superseding indictment.2 Thereafter, on October 22,

2015, Velasco plead guilty to Count 1 of a one-count bill of Information which charged

him with committing a misprision of a felony.3 On March 24, 2016, Velasco was sentenced

to serve a term of imprisonment of 36 months, to run consecutive to any undischarged term

of imprisonment.4 Velasco committed this offense while incarcerated at FCC Oakdale.5

         Specifically, on October 8, 2014, Defendant and two other inmates assaulted a

fourth inmate in the presence of numerous other inmates, while in the Vernon One Unit of

FCC Oakdale. The assault included stomping the other inmate, beating and stomping him

on the head and face which resulted in the inmate receiving serious injuries, including

numerous facial fractures, multiple bruises, contusions, and lacerations to the face and

head.6

         When Velasco committed the offense, he was serving a 168-month sentence for

conspiracy to distribute and possess with intent to distribute methamphetamine. 7 The

investigation revealed that Defendant was affiliated with the Nuestra Familia prison/street

gang. Velasco also had two other narcotics-related convictions for transporting

methamphetamine8 and possession of a controlled substance.9




2
  PSR, ¶ ¶ 2 and 4.
3
  Doc. 84; PSR ¶ 5.
4
  Docs. 106 and 116.
5
  Doc. 85-2.
6
  Id.
7
  PSR, ¶ 34.
8
  PSR, ¶ 32.
9
  PSR, ¶ 33.

                                        Page 2 of 6
                                LAW AND ANALYSIS

      A judgment, including a sentence of imprisonment, “may not be modified by a

district court except in limited circumstances.” Dillon v. United States, 560 U.S. 817, 825

(2010).   Under 18 U.S.C. 3582(c), a court generally may not modify a term of

imprisonment once it has been imposed, except in three circumstances; (1) upon a motion

for reduction in sentence under 18 U.S.C. § 3582(c)(1)(A); (2) to the extent otherwise

expressly permitted by statute or by Rule 35 of the Federal Rules of Criminal Procedure,

18 U.S.C. § 3582(c)(1)(B); and (3) where the defendant was sentenced based on a

retroactively lowered sentencing range, 18 U.S.C. § 3582(c)(2).

      Section 3852(c)(1)(A) permits a court to reduce a prisoner’s sentence “if he finds

that” (1) “extraordinary and compelling reasons warrant such a reduction” and (2) the

reduction is “consistent with applicable policy statements issued by the Sentencing

Commission.”

      Prior to 2018, only the Director of the BOP could file these kinds of compassionate

release motions. In 2018, Congress passed, and President Trump signed the First Step Act,

which among other actions, amended the compassionate release process. Under the First

Step Act, § 3582(c)(1)(A) now allows prisoners to directly petition courts for

compassionate release.

      Section 3582(c)(1)(A) provides that any reduction must be “consistent with

applicable policy statements issued by the Sentencing Commission.” 18 U.S.C, §

3582(c)(1)(A). Here, the applicable policy statement, U.S.S.G. § 1B1.13, provides that a

court may reduce the term of imprisonment after considering the § 3553(1) factors if the

                                        Page 3 of 6
Court finds that (i) “extraordinary and compelling reasons warrant the reduction;” (ii) “the

defendant is not a danger to the safety of any other person or the community, as provided

in 18 U.S.C. § 3142(g)”; and (iii) “the reduction is consistent with this policy statement.”10

U.S.S.G. § 1B1.13.

         The policy statement includes an application note that specifies the types of medical

conditions that qualify as “extraordinary and compelling reasons.” First, that standard is

met if the defendant is “suffering from a terminal illness,” such as “metastatic solid-tumor

cancer, amyotrophic lateral sclerosis (ALS), end-stage organ disease, [or] advanced

dementia.” U.S.S.G. § 1B1.13, cmt. n.1(A)(i). Second, the standard is met if the defendant

is: (1) suffering from a serious physical or medical condition, (2) suffering from a serious

functional or cognitive impairment, or (3) experiencing deteriorating physical mental

health because of the aging process, any of which substantially diminishes the ability of

the defendant to provide self-care within the environment of a correctional facility, and

from which he or she is not expected to recover. U.S.S.G. § 1B1.13, cmt. n.1(A)(ii).

         The application note also sets forth other conditions and characteristics that qualify

as “extraordinary and compelling reasons” related to the defendant’s age and family

circumstances. U.S.S.G. § 1B1.13, cmt. n.1(B)-(C). Finally, the note recognizes the

possibility that the BOP could identify other grounds that amount to “extraordinary and

compelling reasons.” U.S.S.G. § 1B1.13, cmt. n.1(D).


10 The policy statement refers only to motions filed by the BOP director. That is because the policy statement was last amended
on November 1, 2018, and until the enactment of the First Step Act on December 21, 2018, defendants were not entitled to file
motions under § 3582(c). See first Step Act of 2018, Pub. L. No. 115-391, § 603(b), 132 Stat. 5194, 5239. In light of the
statutory command that any sentence reduction be “consistent with applicable policy statements issued by the Sentencing
Commission,” § 35829c)(2)(A)(ii), and the lack of any plausible reason to treat motions filed by defendants differently from
motions filed by BOP, the policy statement applies to motions filed by defendants as well.

                                                         Page 4 of 6
            The BOP has issued a regulation to define its own consideration of compassionate

release requests. See BOP Program Statement 5050.50.11 This Program Statement was

amended effective January 17, 2019, following the First Step Act’s passage. It sets forth in

detail the BOP’s definition of the circumstances that may support a request for

compassionate release, limited to the same bases the Sentencing Commission identified:

serious medical condition, advanced age, and family circumstances. The policy statement

is binding under the express terms of § 3582(c)(1)(A), and because it concerns only

possible sentence reductions, not increases, it is not subject to the rule of Booker v. United

States, 543 U.S. 220 (2005), that any guideline that increases a sentence must be deemed

advisory. See Dillon v. United States, 560 U.S. 817, 830 (2010) (making clear that the

statutory requirement in § 3582 that a court heed the restrictions stated by the Sentencing

Commission is binding).

            The district courts have concluded that general health concerns and a fear of the

COVID pandemic are insufficient grounds to establish the extraordinary and compelling

reasons to reduce a sentence. See e.g. United States v. Koons, 2020 WL 1940570, at *5

(W.D. La. Apr. 21, 2020); United States v. Wright, 2020 WL 1976828, at *6 (W.D. La.

Apr. 24, 2020); United States v. Marco Perez-Serrando, 2020 WL 1557397, *4 (M.D. La.

Apr. 1, 2020).

            Velasco complains that he suffers from bulging discs in his cervical spine along

with a syrinx which ailments arise to the level of a “neurological condition.” Velasco’s



11   Available at https://www.bop.gov/policy/progstat/5050_50EN.pdf .

                                                         Page 5 of 6
medical records reveal the presence of “small” disc bulges at C4/5 and C5/6 along with a

partially visualized syrinx at the upper thoracic spine. The records also show that he has

received both doses of the Moderna COVID-19 vaccine.

       The Court finds that Velasco has failed to show extraordinary and compelling

reasons for this Court to modify his term(s) of imprisonment under 18 .S.C. §

3582(c)(1)(A). Furthermore, Velasco has failed to show that the BOP is incapable of

managing any COVID-19 contagion that warrants release. Finally, Velasco has failed to

demonstrate that release is appropriate in light of the § 3553(a) factors. The facts and

circumstances of the offense of conviction, coupled with Velasco’s history and

characteristics show that Velasco is a danger to the community and thus, weighs heavily

against release.

       Velasco also asserts that he is entitled to early release due to his perceived Eighth

Amendment violations. Such a claim in not cognizable in a motion for compassionate

release. Accordingly,

       IT IS ORDERED that Velasco’s Motion for Compassionate Release is hereby

DENIED.

       THUS DONE AND SIGNED in Chambers on this 12th day of July, 2021.



                        __________________________________
                                JAMES D. CAIN, JR.
                        UNITED STATES DISTRICT JUDGE




                                        Page 6 of 6
